Citation Nr: 0605667	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  99-18 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for asbestosis.

2. Entitlement to service connection for a hearing loss.

3. Entitlement to a rating higher than 10 percent for 
residuals of a right fifth metacarpal fracture with 
tendonitis of the right wrist. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 1996, March 1999, and 
November 1999 of the Montgomery, Alabama, Department of 
Veterans' Affairs (VA), and Regional Office (RO).  

The veteran testified at a personal hearing at the RO in 
February 2000.  In July 2003, he testified before the 
undersigned Acting Veterans Law Judge at a videoconference 
hearing.  Transcripts of the hearings are part of the record. 

In February 2004, the Board remanded the case for further 
procedural development to ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and for evidentiary 
development to include the type of evidence to substantiate 
the claims of service connection for asbestosis and hearing 
loss and the claim for increase.  The RO was also directed to 
obtain service records, VA records, and other documents, 
pertaining to a settlement agreement, and to schedule the 
veteran for VA examinations.  As the requested development 
has been completed, no further action to ensure compliance 
with the remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998). 

FINDINGS OF FACT

1. Any current asbestosis did not have onset in service and 
is unrelated to service or any event during service. 

2. Hearing loss for the purpose of VA disability compensation 
is not shown by competent medical evidence. 

3. Residuals of a fracture of the right fifth metacarpal with 
tendonitis of the wrist are manifested by functional loss due 
to pain without ankylosis of the fifth metacarpal or the 
wrist. 

CONCLUSIONS OF LAW

1. Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002).

2. Hearing loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.385 
(2005).

3. The criteria for a rating higher than 10 percent for 
residuals of a right fifth finger fracture with tendonitis of 
the wrist have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. Part 4, including §§ 4.40, 4.45, 
Diagnostic Codes (DCs) 5024, 5215, 5227 (2002 & 2005). 


VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. In this case, the initial rating 
decisions by the RO occurred before the enactment of the VCAA 
in November 2000.  The Court also made it clear that where, 
as in this case, notice was not mandated at the time of the 
initial RO rating decisions in March 1996, March 1999, and 
November 1999, the RO did not err in not providing such 
notice.  Pelegrini at 120; VAOPGCPREC 7-2004. The Court did 
state that an appellant does have the right to VCAA content-
complying notice and proper subsequent VA process.

In May 2004, in accordance with the Board's remand directive, 
the RO notified the veteran of the VCAA by letter.  The VCAA 
notice included the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  The veteran was informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
The VCAA notice also included the type of evidence needed to 
substantiate the claim for increase, namely, that the 
service-connected disability was worse.  In the supplemental 
statement of the case, dated in July 2005, the RO cited 38 
C.F.R. § 3.159 with the provision that the claimant may 
provide any evidence in his possession that pertained to a 
claim.  

As the VCAA notice came after the initial adjudications, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the RO described above cured the procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claims as he had the 
opportunity to submit additional argument, which he did, and 
evidence and to address the issues at a hearing, which he 
did.  For these reasons, the veteran has not been prejudiced 
by timing of the VCAA notice.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the 


claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  VA has obtained service medical and 
personnel records and VA records identified by the veteran as 
relevant to the claims.  VA has also afforded the veteran VA 
examinations.  Also, VA requested that the veteran provide 
information of the settlement agreement as part of a class 
action law suit related to asbestos exposure at his place of 
work.  The veteran has not responded to the request, and 
without the veteran's authorization, VA can not obtain 
records not in the custody of a Federal agency.  The duty to 
assist is not a "one way street," and that when, as in the 
instant case, it is the veteran that has the information that 
is essential in obtaining the putative evidence, he cannot 
passively wait for the assistance of the VA.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  For this reason, 
there are no additional records to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

1. Asbestosis

The service medical records are negative for complaints, 
finding, or history of a pulmonary abnormality.  On 
separation examination, the lungs were evaluated as normal 
and a chest X-ray was negative 

After service, a chest X-ray in April 1977 was normal.  

Medical records of the veteran's employer, covering the 
period from 1970 to 1988, disclose that in March 1987 the 
veteran was screened for possible asbestos exposure in the 
late 1970s and in 1986.  The veteran reported that for the 
last 8 years he had worked with asbestos and that for the 
last 11 years he had worked around chemical irritants.  A 
chest X-ray was within normal limits.  

Records of L.M.M., disclose that in March 1994 the veteran 
was evaluated for a chronic, nonproductive cough.  History 
included 18 years of maintenance work at a paper company, 
where he was occasionally exposed to asbestos.  A pulmonary 
function test was consistent with restrictive lung disease. A 
chest X-ray was compatible with pulmonary asbestosis.  The 
impression was pulmonary asbestosis.  

On VA examination in January 1997, the veteran stated that he 
had been exposed to asbestos in service with combat 
engineers.  There was also a 17 year history of progressive 
dyspnea and a cough.  It was noted that the veteran had 
received compensation from a claim against the manufacturer 
of asbestos products.  A chest X-ray revealed that the lungs 
were essentially normal.  The diagnosis was pulmonary 
asbestosis by history with normal pulmonary function tests.

The veteran testified at a personal hearing at the RO in 
February 2000.  He stated that he had been a heavy equipment 
operator and mechanic in Vietnam.  He worked on clutches and 
brakes, which had exposed him to asbestos.

On VA examination in March 2000, the veteran reiterated his 
exposure to asbestos while in service, as well as post-
service occupational exposure.  The pulmonary function test 
revealed mild restrictive pulmonary disease.  A chest X-ray 
showed no evidence of sarcoidosis or other parenchymal 
disease.  The diagnosis was exposure to asbestos while on 
active duty with evidence of mild restrictive pulmonary 
disease, possibly related to asbestos exposure.  The examiner 
expressed the opinion that the veteran suffered from 
restrictive pulmonary disease, quite possibly as a result of 
exposure to asbestos during his active duty career and in his 
current civilian job.  

The veteran testified before the undersigned at a personal 
hearing in July 2003.  He stated that he has been diagnosed 
with asbestosis.  He further indicated that he had been 
exposed to asbestos in service as part of his job as a 
mechanic.

In June 2004, the Department of the Army reported that it 
could not be determined that the veteran would have been 
exposed to asbestos during service.

VA medical records from 2001 to 2004 do not contain a 
diagnosis of asbestosis. 

There is no objective evidence of record that the veteran 
suffered from any pulmonary abnormality during service.  
Twenty-five years after service in 1994, a chest X-ray was 
interpreted as compatible with pulmonary asbestosis, and the 
impression was pulmonary asbestosis.  Asbestosis was however 
not associated to the veteran's military service either by 
history or by the opinion of physician.  There was an 18 year 
history of maintenance work at a paper company, where the 
veteran was occasionally exposed to asbestos.  

Thereafter on VA examination in 1997, the diagnosis was 
pulmonary asbestosis by history, but the examiner did not 
offer an opinion on whether the diagnosis was related to 
either the veteran's history of asbestos exposure during 
service or the history of occupational exposure to asbestos 
after service. 

On VA examination in 2000, the diagnosis was exposure to 
asbestos while on active duty with evidence of mild 
restrictive pulmonary disease, possibly related to asbestos 
exposure.  The examiner did not diagnose asbestosis.  As for 
the examiner's opinion that the veteran suffered from 
restrictive pulmonary disease, quite possibly as a result of 
exposure to asbestos during his active duty career and in his 
current civilian job, the opinion is speculative.  A medical 
opinion expressed in the term of "possibility",  the 
equivalent of "may", also implies that it "may not be 
possible" and it is to speculative to establish a nexus 
between the current pulmonary condition and exposure to 
asbestos in service, which has not been factually established 
by the evidence of record.  Bostain v. West, 11 Vet. App. 
124, 127-128, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  

In the absence of medical evidence that asbestosis, first 
shown many years after service, had onset during service, and 
competent medical evidence that any current asbestosis is 
related to service or any event during service, the 
preponderance of the evidence is against the veteran's claim 
of service connection for asbestosis.

2. Hearing Loss

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §1110; 
38 C.F.R. § 3.303. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The service medical records contain no complaint, finding, or 
history of hearing loss during service.  


In February 2000, the veteran testified that he was exposed 
to acoustic trauma in service to include working around heavy 
equipment.  He also stated that he had been exposed to an 
explosion during basic training that had caused a loss of 
hearing in the right ear, and he first noticed hearing loss 
two to three years after service.

On VA examination in April 2002, the examiner noted that the 
veteran's service medical records were silent as to any 
hearing loss and that a hearing test performed by his 
civilian employer in 1989 was normal.  The examiner noted 
that hearing test results were grossly inconsistency with the 
veteran's normal hearing displayed in conversation.  

In July 2003, the veteran testified that he had been exposed 
to multiple loud noises in service to include heavy 
equipment, explosions, and rocket and mortar fire.

On VA examination in June 2004, the audiological results were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
15
LEFT
20
25
15
20
20

Speech audiometry revealed speech recognition ability of 98 
percent in both ears.  The diagnosis was normal hearing.  
There was no evidence of a hearing loss related to his 
military service.

After a careful review of the evidence of record, the veteran 
currently does not have hearing loss for the purpose of VA 
disability compensation on the basis of the examination 
findings in 2004, as the auditory thresholds in the tested 
frequencies were all less than 26 decibels, and the speech 
recognition scores were greater than 94 percent.  38 C.F.R. 
§ 3.385.  As for the findings in 2002, the Board finds the 
results unreliable based on the inconsistencies identified by 
the examiner. 

In the absence of medical evidence of hearing loss that meets 
the standard for hearing disability as defined by regulation, 
the claim of service connection for hearing loss fails.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (In absence of 
proof of a present disability, there can be no valid claim).

Increased Rating 

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability rating, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The regulations include, but are not limited to, 
38 C.F.R. § 4.1, that requires that each disability be viewed 
in relation to its history and that there be an emphasis 
placed upon the limitation of activity imposed by the 
disabling condition, and 38 C.F.R. § 4.2 which requires that 
medical reports be interpreted in light of the whole recorded 
history and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

Functional disability due to pain is a factor under 38 C.F.R. 
§ 4.40.  As regards the joints, the factors of disability 
include: less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45.

While the regulations require review of the recorded history 
of a disability to ensure an accurate rating, the regulations 
do not give past medical reports precedence over the current 
medical findings.  Where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  

The rating criteria for ankylosis and limitation of motion of 
the digits of the hands were amended effective August 26, 
2002, during the pendency of this appeal.  The veteran was 
afforded notice of these changes in a July 2005 supplemental 
statement of the case.  Therefore, the Board may proceed with 
a decision on the merits of the claim, with consideration of 
the original and revised regulations, without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old criteria, DC 5227 (2002), ankylosis of a finger 
other than the thumb, index and middle fingers warranted a 
zero percent rating.  Extremely unfavorable ankylosis rated 
as amputation warranted a 10 percent rating.  

Under new or current criteria, DC 5227, either favorable or 
unfavorable ankylosis is zero percent disabling. 

The veteran testified in February 2000 that he has to wear a 
cast on his hand in order to work.  Even with the cast, he 
said that he had trouble moving the hand.  He stated that he 
had tendonitis in the hand and ligament damage to the 
fingers.  

On VA examination in March 2000, it was noted that the 
veteran was wearing a splint, which was removed for the 
examination.  Dorsiflexion of the wrist was 70 degrees and 
palmar flexion was 60 degrees.  Ulnar deviation was 35 
degrees and radial deviation was 10 degrees.  He had pain 
over the ulnar aspect on extremes of motion, particularly 
radial deviation.  He could make a good fist and could appose 
the thumb to the remaining fingers.  Grip strength was 4/5 on 
the right and 5/5 on the left.  The impression was residuals 
of an old right hand injury with chronic tendonitis of the 
wrist.  The examiner stated that it was possible that pain 
could cause increased functional impairment, but that this 
was not possible to quantify.

On VA examination in May 2001, the veteran complained of pain 
and swelling, and that he was bothered by gripping, lifting, 
carrying, twisting, and rotation of the wrist or hand.  No 
significant deformity was noted, although there was some 
puffiness over the dorsum of the wrist.  Dorsiflexion was to 
70 degrees and palmar flexion was to 50 degrees.  There was 
pain on motion.  There was also some tenderness over the 
ulnar area.  He could make a satisfactory fist, and he could 
oppose his thumb to the remaining fingers.  Grip strength was 
4/5 on the right and 5/5 on the left.  The diagnoses were 
status post fracture of the 5th metacarpal and chronic wrist 
and hand pain of uncertain etiology.  It was noted that he 
probably would have increased loss of function due to pain, 
but this was impossible to quantify.

The veteran testified in July 2003 that he had been laid off 
from his job because of his hand.  

On VA examination in July 2004, the veteran complained of 
constant pain that varied in intensity.  Dorsiflexion was to 
65 degrees; palmar flexion was to 40 degrees; ulnar deviation 
was to 30 degrees; and radial deviation was to 20 degrees.  
He had pain on motion, although there was no additional 
limitation of motion with repetitive use.  He could make a 
good fist and could appose the thumb to the fingertips.  Grip 
strength was 4/5 on the right, and 5/5 on the left.  The 
impression was residuals of an old 5th metacarpophalangeal 
fracture with chronic tendonitis.  An MRI had shown a 
horizontal tear of the triangular fibrocartilage of the right 
wrist.

There is no evidence that the disability warrants a 
compensable rating under either the old or new criteria under 
DC 5227 in the absence of extremely unfavorable ankylosis of 
the fifth metacarpal joint or evidence of limited motion of 
any other digits of the right hand or of interference with 
overall function of the hand as is evidenced by the veteran's 
ability to make a good fist and to oppose the thumb to the 
other fingertips. 

As for criteria for tendonitis of the wrist, under DC 5024, 
tendonitis is rated on limitation of motion of the part 
affected, in this case, the wrist.  Under DC 5215, a 10 
percent rating is warranted for limitation of dorsiflexion or 
palmar flexion without ankylosis.  Under DC 5214, a rating 
higher than 10 percent requires ankylosis of the wrist. 

The evidence shows that the veteran has at least 65 degrees 
of dorsiflexion and 40 degrees of palmar flexion.  Even with 
pain on motion, in the absence of ankylosis, the criteria for 
a rating higher than 10 percent are not meet.

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent. 


ORDER

Service connection for asbestosis is denied.

Service connection for a hearing loss is denied.

A rating than 10 percent for the residuals of a right fifth 
metacarpal fracture with tendonitis of the right wrist is 
denied.




______________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


